Title: Jerman Baker to Thomas Jefferson, 21 May 1819
From: Baker, Jerman
To: Jefferson, Thomas


          
            Dr Sir,
            Cumd 21 May 1819
          
          I have  the pleasure to acknowledge the receipt on this day of your very friendly letter of the 14 Inst & beg you, Sir, to accept my acknowledgements for your kind offer of attention to my Son Wayles of which I hope he will prove himself worthy. I am desirous that he should commence the French Language immediately & prosecute it diligently, for which purpose I furnished him with such Books I as I  Supposed he would require for the present. Any cource of Education you may advise him to pursue will be highly gratifying to me.
          
            Be pleased to present our affectionate regards to Mrs Randolph & family & accept the assurance of my respect & esteem
            Jerman Baker
          
        